DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 12/15/2021.  Claims 1-12 are examined. It is noted that in the previous Office Action, the claims were rejected under 35 USC 112a and 35 USC 112b because issues related to the interpretation of certain limitations under 35 USC 112f. In response Applicant filed additional and new drawings, that introduce new matter. For this reason, the drawings and the relevant specification amendment were not entered, and the rejections are maintained.  
Specification
Amendments to the specification were received.  The amended specification has not been entered, because new matter has been introduced.  The amended specifications filed 12/15/2021 introduce new matter by including language to support the claim limitations of claims 2 & 3 and to support the amended drawings filed 12/15/2021.  However, the specifications, as originally disclosed in [0015 and 0017] merely specifies that it would be advantageous that the first means for supplying a reducing agent are arranged in such a way, that reducing agent is supplied into the cooling fluid passage (claim 2) or is injected at the fluid intake of a cooling fluid fan of the cooling fluid passage (claim 3).  No structural components are described in specifications or disclosed in the drawings filed 6/16/2019 that describe how this function will be performed.  
Drawings
The drawings filed 12/15/2021 have not been entered, because new matter has been introduced.  Figure 3 in the amended drawing files, depicts the claim limitations of claims 2 & 3.  However, the specifications, as originally disclosed in [0015 and 0017] merely specifies that it would be advantageous that the first means for supplying a reducing agent are arranged in such a way, that reducing agent is supplied into the cooling fluid passage (claim 2) or is injected at the fluid intake of a cooling fluid fan of the cooling fluid passage (claim 3)
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features, below, must be shown or the features canceled from claims 2 & 3, respectively.  No new matter should be entered.
Claim 2, with respect to paragraph 5 above: “the at least one first means for supplying the reducing agent are arranged in such a way, that the reducing agent is supplied into the cooling fluid passage.”
Claim 3, with respect to paragraph 5 above: “the first means for supplying a reducing agent are arranged in such a way, that the reducing agent is injected at the fluid intake of a cooling fluid fan of the cooling fluid passage.”







Figures 4 and 6 are objected to because they do not include the following reference sign for the vanes depicted at entrances 53, 62, respectively.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Objections
Claims 3-5 are objected to because of the following informalities:  
Regarding Claims 3-5:
The recitation “the first means” (l. 2) is believed to be in error for – the at least one first means –.
The recitation “a reducing agent” (l. 2) is believed to be in error for – the reducing agent –.
Appropriate correction is required. 

Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. For example purpose, such claim limitation is “at least one first means for supplying a reducing agent” in Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 2, the recitation “the at least one first means for supplying the reducing agent are arranged in such a way, that the reducing agent is supplied into the cooling fluid passage.” (ll. 2-3) lacks adequate written description in the specification to describe to one having ordinary skill in the art the structural components or algorithm(s) to perform the functions. The specification in [0015] merely specifies that it would be advantageous that the first means for supplying a reducing agent are arranged in such a way, that reducing agent is supplied into the cooling fluid passage.  No structural components are described in specifications or disclosed in the drawings that describe how this function will be performed.  Therefore, the disclosure does not establish the possession or ownership of the material by the applicant as claimed. 
Claims 3-5 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 2.
Regarding Claim 3, 
Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding Claim 2, the limitation “the at least one first means for supplying the reducing agent are arranged in such a way, that the reducing agent is supplied into the cooling fluid passage.” (ll. 2-3) is not enabled by the specification.
Claims 3-5 are rejected under 35 U.S.C. 112(a) based on their dependency on claim 2.
Regarding Claim 3, the limitation “the first means for supplying a reducing agent are arranged in such a way, that the reducing agent is injected at the fluid intake of a cooling fluid fan of the cooling fluid passage.” (ll. 2-4) is not enabled by the specification.
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261, 270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737. 
In this case, the claims are unduly broad because they fail to claim or describe how the first means for supplying a reducing agent are arranged so that the reducing agent is supplied into the cooling fluid passage (claim 2) and so that the reducing agent is injected at the fluid intake of a cooling fluid fan of the cooling fluid passage (claim 3).  In spite of the fact that the level of skill in the art is 6 to 20 
Here, claim 2 and the disclosure fail to provide details in the specification as to how the first means for supplying a reducing agent are arranged so that the reducing agent is supplied into the cooling fluid passage, in other words, there is no detail on what structural components are used, including the arrangement and connectivity, to move the reducing agent into the cooling fluid passage.  
Additionally, claim 3 and the disclosure fail to provide details in the specification as to how the first means for supplying a reducing agent are arranged so that the reducing agent is injected at the fluid intake of a cooling fluid fan of the cooling fluid passage, in other words, there is no detail on what structural components are used, including the arrangement and connectivity, to move the reducing agent into the cooling fluid passage at the intake of a cooling fluid fan of the cooling fluid passage.
The applicant’s disclosure in the drawings do not disclose structural components and arrangement.  Furthermore, the specifications in paragraphs [0015 and 0017], only state that it would be advantageous to have an arrangement of claims 2 & 3 without providing structural components and arrangement that describes how this function will be performed.  
The applicant has not provided sufficient direction such as disclosing the arrangement and connectivity from reducing agent tank to the cooling fluid passage, and how the reducing agent is being directed to the cooling fluid passage, via conduits or the number and arrangement of conduits used. Thus, the Specification does not establish the possession or ownership of the material by the applicant as claimed. 
Therefore, it would not be possible for one of ordinary skill in the art to identify how the first means for supplying a reducing agent are arranged so that the reducing agent is supplied and injected into the cooling fluid passage, due to the lack of disclosure provided by applicant in the specification and the claim without undue experimentation.  Thus, the quantity of experimentation required to ascertain 

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, claim limitation “the at least one first means for supplying the reducing agent are arranged in such a way, that reducing agent is supplied into the cooling fluid passage.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  This limitation lacks adequate written description in the specification to describe to one having ordinary skill in the art the structural components or algorithm(s) to perform the functions. The specification in [0015] merely specifies that it would be advantageous to have such an arrangement. No association between the structure and the function can be found in the specification.
Claims 3-5 are rejected under 35 U.S.C. 112(b) based on their dependency on claim 2.
Regarding Claim 3, claim limitation “the first means for supplying a reducing agent are arranged in such a way, that the reducing agent is injected at the fluid intake of a cooling fluid fan of the cooling fluid passage.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  This limitation lacks adequate written description in the specification to describe to one having ordinary skill in the art the structural components or algorithm(s) to perform the functions. The specification in [0017] merely specifies that it would be advantageous to have such an arrangement. No association between the structure and the function can be found in the specification.

























Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Reed 2016/0376908 in view of Hao 2014/0230444, and further in view of Yoshida 2007/0053237.
Regarding Claim 1, Reed teaches an exhaust duct (seen in Fig. 1) for a fossil fuel powered engine 12 comprising:
an exhaust gas passage (seen in Fig. 1), 
a cooling fluid passage 76, 
a mixing device 110 for mixing cooling fluid 72 with hot exhaust gas 32, 
at least a selective catalytic reduction catalyst 38 arranged in the exhaust gas passage for removing nitrogen oxides, and at least one means 40,42 for supplying a reducing agent (ammonia solution) ([0025-0028]; Fig. 1), 
the mixing device 110 comprises a chamber (seen in Fig. 1) with a first wall and an opposed second wall (seen in Fig. 1), the first and second wall arranged upstream of the selective catalytic reduction catalyst 38 in the exhaust gas passage and extending over a cross-sectional area of the exhaust gas passage (seen in Fig. 1), and the cooling fluid passage 76 ending into the mixing chamber (seen in Fig. 1) (Fig. 1; the chamber is the device 110 where the holes 112 are located, with the first and second wall opposing each other and extending over a cross-sectional area of the exhaust duct).
Reed does not teach the mixing device comprises a mixing chamber with a first wall and an opposed second wall; both walls perforated by through holes, the through holes of the first wall are connected with through holes of the second wall in pairs by pipes extending through the mixing chamber, the pipes are each perforated by at least one hole into the mixing chamber.
Hao teaches 
the mixing device 46, 11 comprises a mixing chamber 46 with a first wall and an opposed second wall (seen in Fig. 1) and 
both walls (seen in Fig. 1) perforated by through holes 13, 112 (seen in Figs. 1-2), the through holes 13, 112 of the first wall are connected with through holes 13, 112 of the second wall in pairs by pipes (seen in Fig. 1) extending through the mixing chamber 46 (Figs. 1-2). 








































Hao further teaches a similar cooling fluid passage (seen in Fig. 1; path that includes valves 64 and 66), that supplies cooling air into the mixing chamber 46 and then directs the air into the pipes 13 ([0024]).  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Reed’s mixing device 110 with Hao’s the mixing device 46, 11 that comprises a mixing chamber 46 with a first wall and an opposed second wall; both walls (seen in Fig. 1) perforated by through holes 13, 112, where the through holes 13, 112 of the first wall are connected with through holes 13, 112 of the second wall in pairs by pipes (seen in Fig. 1) extending through the mixing chamber 46, in order to reduce the back pressure and increase efficiency of the gas turbine system (Hao [0019], ll. 4-13).
Reed in view of Hao does not teach pipes are each perforated by at least one hole into the mixing chamber.
Yoshida teaches 
pipe 250 perforated by at least one hole 111 through which air can flow in and out (Abstract; Figs. 2B & 4B).  Note that the at least one hole in a pipe is applied for its function of allowing air to flow into the pipe, and not its location in the prior art.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify pipes of Reed in view of Hao, and have each pipe be perforated by at least one hole 111, as taught by Yoshida, in order to allow the air to flow into the pipe (Yoshida; Abstract).
Regarding Claim 7, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1.  However, Reed in view of Hao and Yoshida, as discussed so far, does not teach the sum of a cross-sectional area of the through holes in the first and second wall are adapted to keep a pressure drop between an inlet of the exhaust gas passage and a downstream exit of the exhaust gas passage less or equal than 25 mbar.
Hao further teaches (in [0019-0026]) that the number, size, shape, horizontal, vertical, and diagonal spacing of the apertures 13, 112 can be varied in order to achieve a particular flow characteristics ([0019]), improve flow velocity characteristics of the exhaust gas ([0026]), and to reduce the back pressure and increase efficiency of the gas turbine system ([0019], ll. 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size of the through holes 13, 112 of Reed in view of Hao and Yoshida and incorporate Hao’s teachings, in order to improve the flow velocity characteristics of the exhaust gas (Hao; [0026], ll. 10-13). 
Therefore, the prior art recognizes the cross-sectional area of the through holes to be a result effective variable that affects flow characteristics of the exhaust gas, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “a cross-sectional area of the through holes in the first and second wall are adapted to keep a pressure drop between an inlet of the exhaust gas passage and a downstream exit of the exhaust gas passage less or equal than 25 mbar” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 8, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1.  However, Reed in view of Hao and Yoshida, as discussed so far, does not teach openings of the through holes through the first and second wall are uniformly distributed on a surface of the first and second wall.
Hao further teaches 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the through holes 13, 112 of Reed in view of Hao and Yoshida with Hao’s openings of the through holes 13, 112 through the first and second wall that are uniformly distributed (spacing and sizes … may be equal) on a surface of the first and second wall, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 9, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1, and Reed further teaches
a power plant 10 comprising a gas turbine 12 (Fig. 1), and the exhaust duct (seen in Fig. 1) of claim 1 (see rejection of claim 1 above).
Regarding Claim 10, Reed teaches a mixing chamber 33 for an exhaust duct (seen in Fig. 1) of a fossil fuel powered engine 12 for mixing (via element 110) cooling fluid 72 with hot exhaust gas 33 (Fig. 1), comprising; 
and at least one entrance 112 for a cooling fluid passage 76 of the exhaust duct.
Reed does not teach a mixing chamber for an exhaust duct comprising; a first wall and an opposed second wall and the first wall and second wall adapted to be arranged in an exhaust gas passage of the exhaust duct and to extend over the a cross-sectional area of the exhaust gas passage, the first and second wall both perforated by through holes, wherein through holes of the first wall are connected with through holes of the second wall in pairs by pipes extending through the mixing chamber, and the pipes are each perforated by at least one hole into the mixing chamber.
Hao teaches 
a mixing chamber 46 for an exhaust duct 17 (Fig. 1) comprising; a first wall and an opposed second wall (seen in Fig. 1) and the first wall and second wall (seen in Fig. 1) adapted to be arranged in an exhaust gas passage of the exhaust duct 17 and to extend over a cross-sectional area (seen in Fig. 1) of the exhaust gas passage (Fig. 1), 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Reed’s mixing chamber 33, which includes a mixing device 110, with Hao’s mixing chamber 46 that comprises; a first wall and an opposed second wall; the first wall and second wall are adapted to be arranged in an exhaust gas passage of the exhaust duct 17 and to extend over the a cross-sectional area (seen in Fig. 1) of the exhaust gas passage (Fig. 1), and both walls perforated by through holes 13, 112 which are connected in pairs by pipes extending through the mixing chamber 46, for the same reason as discussed in rejection of claim 1 above.
Reed in view of Hao does not teach pipes are each perforated by at least one hole into the mixing chamber.
Yoshida teaches 
pipe 250 perforated by at least one hole 111 through which air can flow in and out (Abstract; Figs. 2B & 4B).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify pipes of Reed in view of Hao, and have each pipe be perforated by at least one hole 111, as taught by Yoshida, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 11, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 7.  However, Reed in view of Hao and Yoshida, as discussed so far, does not teach the sum of the cross-sectional area of the through holes is 25% of the surface area of the first and second wall.
Hao further teaches (in [0019-0026]) that the number, size, shape, horizontal, vertical, and diagonal spacing of the apertures 13, 112 can be varied in order to achieve a particular flow characteristics ([0019]), improve flow velocity characteristics of the exhaust gas ([0026]), and to reduce the back pressure and increase efficiency of the gas turbine system ([0019], ll. 4-13).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size and the number of the through holes 13, 112 of Reed in view of Hao 
Therefore, the prior art recognizes the sum of the cross-sectional area of the through holes to be a result effective variable that affects flow characteristics of the exhaust gas, and therefore lends itself to optimization. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), MPEP 2144.05 II B. Thus, the recitation of “the sum of the cross-sectional area of the through holes is 25% of the surface area of the first and second wall” is an obvious optimization of the prior art structure. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding Claim 12, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 9, and Reed further teaches
the gas turbine 12 comprises a simple cycle gas turbine 12 (Fig. 1).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Hao and Yoshida, and further in view of Tong 2011/0030331.
Regarding Claim 2, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1.  However, Reed in view of Hao and Yoshida, does not teach the first means for supplying the reducing agent are arranged in such a way, that the reducing agent is supplied into the cooling fluid passage.
Tong teaches 
the first means 33 for supplying the reducing agent (ammonia) are arranged in such a way, that reducing agent (ammonia) is supplied (at element 34) into the cooling fluid passage [a] ([0021-0026]; Annotated Fig. 1, below).

    PNG
    media_image1.png
    554
    853
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 1 of Tong (US 2011/0030331)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to replace Reed in view of Hao and Yoshida’s at least first means 40,42 for supplying a reducing agent with, with Tong’s first means 33 for supplying the reducing agent (ammonia) that is arranged in such a way, that the reducing agent (ammonia) is supplied (via element 34) into the cooling fluid passage [a],  in order to avoid using additional heat exchanger to “to increase the air temperature to a level sufficient to vaporize the ammonia and provide the ammonia/air mixture to the AIG 32 at the desired temperature range”, decrease maintenance costs and reduce the amount of components (Tong; [0021]) 
Regarding Claim 4, Reed in view of Hao, Yoshida, and Tong teaches the invention as claimed and as discussed above for claim 2.  However, Reed in view of Hao, Yoshida, and Tong, as discussed so far, does not teach the first means for supplying the reducing agent are adapted for supplying reducing agent comprising a urea component and/or an ammonia component.
































































Tong further teaches 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify first means 33 of Reed in view of Hao, Yoshida, and Tong, with Tong’s first means 33 that are adapted for supplying the reducing agent comprising a urea component and/or an ammonia component (ammonia), for the same reason as discussed in rejection of claim 2 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Hao, Yoshida, and Tong, as applied to claim 2, and further in view of Kippel 2017/0292424.
Regarding Claim 3, Reed in view of Hao, Yoshida, and Tong teaches the invention as claimed and as discussed above for claim 2.  However, Reed in view of Hao, Yoshida, and Tong, does not teach the first means for supplying a reducing agent are arranged in such a way, that the reducing agent is injected at the fluid intake of a cooling fluid fan of the cooling fluid passage. 
Kippel teaches 
the first means (seen in Fig. 1) for supplying a reducing agent 68 are arranged in such a way, that the reducing agent 68 is injected at the fluid intake [c] of a cooling fluid fan 100 of the cooling fluid passage [b] ([0035]; Annotated Fig. 1 below.  Kippel teaches that 100 can be a fan).


    PNG
    media_image2.png
    497
    773
    media_image2.png
    Greyscale

Figure B: Annotated Fig. 1 of Kippel (US 2017/0292424)





































































It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first means 33 of Reed in view of Hao, Yoshida, and Tong, with Kippel’s teachings and inject the reducing agent 68 at the fluid intake [c] of a cooling fluid fan 100 of the cooling fluid passage [b], in order to adjust a flow of the fluids flowing through the injection system (Kippel; [0035], ll. 1-4).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Hao, Yoshida, and Tong, as applied to claim 2, and further in view of Zhang 2017/0058742.
Regarding Claim 5, Reed in view of Hao, Yoshida, and Tong teaches the invention as claimed and as discussed above for claim 2.  However, Reed in view of Hao, Yoshida, and Tong, does not teach the first means for supplying a reducing agent comprise one or several injection nozzles adapted to spray the reducing agent as a liquid or vapor into the cooling fluid. 
Zhang teaches 
the first means 44, 42 for supplying a reducing agent (ammonia) comprise one or several injection nozzles 42 adapted to spray the reducing agent as a liquid (aqueous) or vapor ([0036-0037]; Fig. 1).



It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first means 33 of Reed in view of Hao, Yoshida, and Tong, with Zhang’s teachings and have the first means comprise one or several injection nozzles 42 (located in element 34 of Reed in view of Hao, Yoshida, and Tong) adapted to spray the reducing agent as a liquid (aqueous), in order to inject ammonia and promote mixing (Zhang; [0037]).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Hao and Yoshida, as applied to claim 1, and further in view of Huang 2017/0087515
Regarding Claim 6, Reed in view of Hao and Yoshida teaches the invention as claimed and as discussed above for claim 1.  However, Reed in view of Hao and Yoshida, does not teach the pipes of the mixing chamber each comprise inside at least one turbulator for increasing the turbulence of the exhaust gas flowing through the pipes.
Huang teaches 
pipe 126a comprises inside at least one turbulator 156 (Figs. 4-5) for increasing the turbulence (impart turbulence) of the exhaust gas (exhaust flow) flowing through the pipe 126a ([0026]; Figs. 4-5).



 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify each pipe in the mixing chamber 46 of Reed in view of Hao and Yoshida to include Huang’s at least one turbulator 156 (Figs. 4-5) inside the pipe, in order to impart turbulence into the exhaust flow (Huang; [0026], ll. 4-9).
Response to Argument














Applicant's arguments, filed on 12/15/2021, with respect to 35 U.S.C. 103 rejections of claims 1-12 have been fully considered but they are not persuasive, and are still unpatentable over the previously applied prior art. To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 103 rejections of claims 1 and 7-12:
Applicant argues (pp. 3-5 of Remarks) regarding claim 1, that prior art of Reed in view of Hao and Yoshida does not teach a mixing chamber with opposing first and second walls that are 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, it is noted that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Reed teaches all the claim limitations of claim 1, except - the mixing device comprises a mixing chamber with a first wall and an opposed second wall; both walls perforated by through holes, the through holes of the first wall are connected with through holes of the second wall in pairs by pipes extending through the mixing chamber, the pipes are each perforated by at least one hole into the mixing chamber -.  
Hao teaches the mixing device 46, 11 comprises a mixing chamber 46 with a first wall and an opposed second wall (seen in Fig. 1) and both walls (seen in Fig. 1) perforated by through holes 13, 112 (seen in Figs. 1-2), the through holes 13, 112 of the first wall are connected with through holes 13, 112 of the second wall in pairs by pipes (seen in Fig. 1) extending through the mixing chamber 46 (Figs. 1-2).    Hao further teaches [0024] a similar cooling fluid passage (seen in Fig. 1; path that includes valves 64 and 66), that supplies cooling air into the mixing chamber 46 and then directs the air into the pipes 13.  Therefore, Hao teaches a mixing chamber that mixes air and exhaust gas, and the combination of Reed in view of Hao and Yoshida, as stated above in the rejection of claim 1 is proper.
Reed in view of Hao teaches all the claim limitations of claim 1, except - pipes are each perforated by at least one hole into the mixing chamber -.  
Yoshida teaches pipe 250 perforated by at least one hole 111 through which air can flow in and out (Abstract; Figs. 2B & 4B).  Yoshida’s teachings of at least one hole in a pipe is applied for its function of allowing air to flow into the pipe, and not its location in the prior art.  Yoshida’s at least one hole when combined with Reed in view of Hao, would allow air that is injected into the mixing chamber 46 to be directed through the at least one hole 111 inside the pipe 13 and mix with the exhaust gas air flow.  Therefore, the combination of  Reed in view of Hao and Yoshida, as stated above in the rejection of claim 1 is proper.
In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741